Citation Nr: 0301351	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to November 2, 1998 
for a compensable evaluation for service-connected 
dyshidrotic eczema of the hands and feet.

(The issue of entitlement to an increased evaluation for 
dyshidrotic eczema of the hands and feet is the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from November 1988 to 
November 1992.

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon which granted a ten percent evaluation 
for the veteran's service-connected dyshidrotic eczema of 
the hands and feet, effective from November 2, 1998.  The 
veteran has appealed the effective date of this 
evaluation.

In June 2001, the veteran submitted claims for entitlement 
to service connection for a gastrointestinal disability 
resulting from his military service in the Gulf War and to 
reopen a previously denied claim for entitlement to 
service connection for testicular cancer.  The RO has yet 
to adjudicate these claims.  The Board of Veterans' 
Appeals (Board) finds that these issues are not properly 
before it at the present time and that they are not 
inextricably intertwined with the issues on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.

The Board is undertaking additional development on the 
matter of the veteran's claim for entitlement to an 
increased evaluation for dyshidrotic eczema of the hands 
and feet, pursuant to authority granted by 67 Fed.Reg. 
3,009-3,104 (Jan. 23, 2002).  See 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran filed an initial application for service 
connection for a skin disorder on February 21, 1996.

2.  Based on the lay and medical evidence, the veteran's 
skin disorder has resulted in intermittent rashes on his 
arm, hands, leg, and feet.  His reported symptoms have 
remained constant since his separation from the military 
to at least November 1998.  


CONCLUSION OF LAW

An effective date of February 21, 1996 for a 10 percent 
evaluation for dyshidrotic eczema of the hands and feet is 
warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  A thorough review of the claims file reveals 
that the development conducted by VA in this case fully 
meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 (West 1991) and the new provisions of 
38 U.S.C.A. § 5103A (West Supp. 2002).  The Board also 
finds that the recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has complied with the notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued 
by VA in July and September 2000, the veteran was informed 
of the actions he must take and the type of evidence 
required in order to establish an earlier effective date 
for the award of a compensable evaluation for his service-
connected skin disorder.  These letters also notified the 
veteran of the development that would be completed by VA 
in substantiating his claims, to include scheduling the 
appropriate VA examination and obtaining additional 
medical records, if appropriate.  The RO also requested 
the identification and/or submission of pertinent medical 
evidence in these letters.

In the Decision Review Officer's decision of March 2001 
and a statement of the case (SOC) of October 2001, VA 
specifically notified the veteran of the evidence that it 
had considered.  These documents also notified the veteran 
of the pertinent law and regulations and the RO's reasons 
and bases for denying his claims.  The SOC of October 2001 
specifically informed the veteran of the changes in law 
and regulation resulting from the enactment of the VCAA.  
A Board letter issued in December 2002 notified him of 
changes to the rating criteria for skin disorders under 
the provisions of 38 C.F.R. § 4.118.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have 
been obtained, to include service medical and VA treatment 
records.  The RO has also requested and obtained private 
treatment records identified by the veteran as pertinent 
to his claim.  The veteran was afforded multiple VA 
compensation examinations.  In most instances, the VA 
examiners noted an accurate medical history, physical 
examination results, and the appropriate diagnoses.  
Therefore, the Board finds that the medical evidence 
currently of record is sufficient for an equitable 
determination at this time and further development of the 
medical evidence is not required under the provisions of 
38 U.S.C.A. § 5103A.  Finally, the veteran was provided 
with the opportunity to request a hearing before VA on the 
VA Form 9 (Appeal to Board of Veterans' Appeals) he 
submitted in June and December 2001.  However, on both 
occasions, he indicated that he did not want such a 
hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claim 
regarding entitlement to an earlier effective date for a 
compensable evaluation of his service-connected skin 
disorder.  38 U.S.C.A. 5103A.  In addition, as the veteran 
has been provided with the opportunity to present evidence 
and arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Effective Date for a Compensable Evaluation

A specific claim in the form prescribed by the Secretary 
of the VA must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Except as 
otherwise provided, the effective date of an evaluation of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  If an increase in disability occurred 
within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one 
year prior to the claim, the increase is effective the 
date of claim.  If the increase occurred after the date of 
claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); see 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must 
consider all of the evidence, including that received 
prior to previous final decisions.  Hazan v. Gober, 10 
Vet. App. 511 (1997).

A review of the service medical records indicates 
treatment for various skin lesions in June, July, and 
November 1991.  In June 1991, the veteran had an itching 
rash on his right arm and right leg.  This rash was 
described as excoriated papules in a circular 
configuration.  The assessment was tinea corpus.  In July 
1991, the veteran had bumps on his right arm and right 
leg.  These bumps were positive for pruritus.  On 
examination, his right arm and leg had pustular scaly red 
lesions and the lesions on the right knee were surrounded 
with erythema.  The assessment was possible impetigo and 
to rule out early cellulitis.  In November 1991, the 
veteran complained of water blisters on this hands and 
feet for the past three weeks.  On examination, there were 
scattered verisicular areas along his fingers and toes 
each filled with clear fluid.  The assessment was 
dyshidrosis.  His separation examination of May 1992 found 
his skin to be normal at that time.  

On February 21, 1996, the veteran filed a claim for 
entitlement to service connection for a skin disorder.  An 
undated letter from the veteran's father indicated that 
the veteran had suffered with skin rashes since his return 
from the Gulf War.  A letter from the veteran's supervisor 
dated in June 1996, accompanied by the veteran's sick 
leave records, indicated that the veteran had missed a 
significant amount of time from work due to treatment of 
his testicular cancer.  In a July 1996 letter, the 
veteran's spouse indicated that she had known him for the 
past five years and had learned of the veteran's prior 
experiences through his friends and family.  She revealed 
that the veteran had begun to suffer with skin rashes 
during his service in the Gulf War.  The spouse indicated 
that the veteran continued to suffer with skin rashes that 
would inexplicably come and go.

A January 1996 Persian Gulf War Registry examination 
indicated that the onset of the veteran's skin rashes had 
been in April 1991.  It was noted that the veteran 
currently had a skin rash.  The diagnoses included 
folliculitis, tinea pedis, and a history of "t. 
versicolor" versus photodermatitis.

A VA general medical examination of May 1996 noted the 
veteran's complaints of a photosensitivity type rash on 
both upper extremities since his service in the Gulf War.  
On examination, there was no evidence of a rash at that 
time.  The impressions included a history of 
photosensitivity type rash.

A VA emergency room report of November 2, 1998 noted that 
the veteran had been seen for a rash on his hands and 
feet.  On examination, the feet had blister-like lesions 
and the hands had a few pinpoint raised white spots.  
There was no pain or itching associated with these unless 
the lesions broke open.  

The veteran received a VA dermatology examination in May 
1999.  He reported a history that one week after returning 
from military service in Saudi Arabia he developed 
blisters on his hands and feet.  These blisters were 
"tiny", tended to itch and hurt a "little bit", and then 
would pop.  This disorder had been intermittent in nature 
since 1992 and could be dormant for up to four weeks at a 
time.  The rash would reportedly take up to seven days to 
develop and would last from three to four weeks.  Nothing 
seemed to relieve or exacerbate this disorder.  Based on a 
punch biopsy of a vesicle, the diagnosis was dyshidrotic 
hand and foot eczema.

Letters from the veteran's private physician, Carey Yuen, 
M.D., dated in July and November 2000 noted that the 
veteran had been his patient for the past year.  Dr. Yuen 
reported that the veteran had been first treated by his 
HMO for a skin disorder in early November 1998.  This 
physician commented that the veteran had presented an oral 
history that his skin disorder had existed since 1991.  

The private and VA treatment records note periodic 
treatment for the veteran's skin rashes from November 1998 
to the present time.

According to the rating criteria at 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to November 1998), 
eczema that produced slight, if any, exfoliation (scaling 
or flaking skin), exudation (ooze), or itching on a 
nonexposed surface or small area, was to be evaluated as 
noncompensable.  A 10 percent evaluation was to be awarded 
for eczema that evidenced exfoliation, exudation, or 
itching involving an exposed surface or extensive area.

Based on the description of the veteran's skin disorder 
provided by him and his medical examiners, it appears that 
his rashes prior to November 1998 primarily involved his 
feet and hands.  The service medical records do note 
rashes on his right arm and leg, but the subsequent lay 
evidence does not indicate that such rashes were typical 
from February 1996 to November 1998.  There is no 
description in the medical evidence between November 1991 
and November 1998 of his skin rashes.  However, the VA 
Persian Gulf Registry examination does provide objective 
evidence that corroborates an intermittent skin disorder 
existed prior to November 1998.  The veteran's description 
of the typical rash during the period in question was 
provided in the VA dermatology examination of May 1999.  
These rashes were described as tiny blisters that tended 
to itch and hurt and then would pop.  In his substantive 
appeal of June 2001, the veteran claimed that these 
blisters had also involved his arm and leg.

The veteran is competent, as a lay person, to provide 
evidence on symptomatology.  There is no evidence of 
record, other than a lack of treatment records, that would 
contradict his claims of ongoing, intermittent rashes 
between February 1996 and November 1998.  Resolving any 
doubt in this matter in the veteran's favor, the Board 
finds that he did suffer between February 1996 and 
November 1998 with intermittent rashes consisting of small 
blisters on his arms, hands, legs, and feet that resulted 
in exudation and itching.  Such a disability would warrant 
a 10 percent evaluation under Code 7806 since it involved 
eczema on exposed surfaces of his arms and hands.  Based 
on these findings, the veteran is entitled to a 10 percent 
evaluation under Diagnostic Code 7806 effective from the 
date of his claim on February 21, 1996.  This effective 
date is the date sought by the veteran and is also the 
effective date of the award of service connection.



ORDER

An effective date of February 21, 1996 for a 10 percent 
evaluation for dyshidrotic eczema of the hands and feet is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

